Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to software per se.
Claim(s) 10-11 recites an image and/or video processing module having “functionally and/or physically connected to it, a clock fractional divider module, the clock fractional divider module including an integrated dual-core lock step unit..” The claims does not exclude a software construct. As such, the noted claim(s) is/are drawn to software per se. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 10-11 recite the limitation “configured to perform a clock fractional division process and an error detection process, and/or error recognition, an process and/or error correction process.” It is not clear what an process is. An process is interpreted as an error process, in view of prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harter et al. (US 20060190702 A1) in view of Bosch (GTM-IP).

Harter discloses:
1. A module including an integrated dual-core lock step unit, the dual-core lock step unit being configured to perform an error detection process, and/or error recognition, an process and/or error correction process. (par 48)

However, Harter does not explicitly disclose, while Bosch teaches:
A clock fractional divider module performs a clock fractional division process (p 128, 133-134, 137)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine processors work in a clock-synchronized manner of Harter with synchronized clocks (p 129) of Bosch. One of ordinary skill in the art would have been motivated to do so in order to divide primary source signal into a subdivided clock signal. (Bosch: p 128)

Modified Harter discloses:
2. The clock fractional divider module according to claim 1, further comprising: 
However, Harter does not explicitly disclose, while Bosch teaches:


8. The clock fractional divider module according to claim 1, 
However, Harter does not explicitly disclose, while Bosch teaches:
wherein the clock fractional divider module is realized using software components and/or hardware components. (p 127-128: CMU)

9. The clock fractional divider module according to claim 1, 
However, Harter does not explicitly disclose, while Bosch teaches:
wherein the clock fractional divider module claim is realized using at least one semiconductor modules (p 127: CMU) and/or ASICs.

Claim(s) 10 is/are rejected as being the module implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 11 is/are rejected as being the vehicle implemented by the module of claim(s) 1, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 3-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113